Exhibit 10.129

 

2005 Executive Officer and Director Compensation Summary

 

1.                                      Executive Officer Compensation

 

Effective January 1, 2005, the following executive officers’ base salaries were
increased to the following amounts (such amounts reflect base salary only and do
not include perquisites benefits or bonus opportunities).

 

Officer

 

Salary

 

 

 

 

 

Ed H. Bowman, Jr.

 

$

675,000

 

Thomas C. Walker

 

$

350,000

 

Barry L. Edwards

 

$

360,000

 

Kerry D. Walbridge

 

$

320,000

 

David Delgado

 

$

275,000

 

Ronald Zazworsky

 

$

285,000

 

Charles S. Gilbert

 

$

260,000

 

W. Bryan Hill

 

$

200,000

 

Ralph D. Burns

 

$

270,000

 

Stephen W. Davis

 

$

270,000

 

 

2.                                      Director Compensation

 

Directors who are employees of the Company do not receive additional
compensation for serving as Directors.  Each Director who is not an employee of
the Company receives a fee of $2,500 for attendance at each Board of Directors’
Meeting; and $1,250 for attendance at committee meetings (unless held on the
same day as a Board of Directors’ meeting), with the Committee Chairman
receiving $1,250 for separate, individual meetings.  Non-employee Directors also
receive an annual grant of shares of restricted stock (typically vesting in
20%/30%/50% annual increments), the number of shares awarded currently is set to
equal $40,000 divided by the average closing price of the Company’s Common Stock
for the 10 days prior to the applicable annual meeting.

 

3.                                      Consulting Agreement with Non-Employee
Director

 

David Lowenstein, a non-employee Director, entered into a consulting agreement
with the Company in January 2000.  Under an addendum to this agreement,
Mr. Lowenstein is compensated for his non-Board related services at an hourly
rate for work done not related to acquisitions.  Effective December 28, 2004
this hourly rate was increased to $180.00 per hour.

 

--------------------------------------------------------------------------------